Title: From George Washington to Benjamin Lincoln, 7 September 1781
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir,
                     
                        c.7 September 1781
                     
                  
                  Let the Corps of Sappers & Miners be part of the Troops which compose the first Embarkation of our Army.  I am sincerely & Affectionately—Yrs
                  
                     Go: Washington 
                  
               